Citation Nr: 0216855	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  93-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain with L5 disc disease from May 1, 
1991 until December 16, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain with L5 disc disease from 
December 16, 1998 until July 1, 2002.


REPRESENTATION

Appellant represented by:	Erin M. Prangley and David D. 
Wedemeyer, attorneys at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 until 
April 1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from November 1991 and September 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Los Angeles and Oakland, California, 
respectively, which denied the benefits sought on appeal.

In an April 2002 rating decision, the RO reduced the 
veteran's disability evaluation for chronic lumbosacral 
strain with L5 disc disease from 20 to 10 percent disabling.  
A rating reduction action is an issue distinct from the 
veteran's claim of entitlement to an increased rating, and 
therefore a separate notice of disagreement is required to 
initiate an appeal as to that matter.  See Faust v. West 13 
Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413 
(1993).  The current record before the Board contains no 
notice of disagreement with that determination and thus it 
is not currently on appeal.  

The Board further notes that in a May 2001 statement 
submitted by his accredited representative, the veteran 
expressed disagreement with both the 20 percent evaluation 
and effective date of his award for chronic lumbosacral 
strain with L5 disc disease.  The issue of entitlement to an 
earlier effective date has not yet been considered by the 
RO.  Therefore, the Board presently has no jurisdiction to 
decide that issue.  The matter is thus referred back to the 
RO for appropriate action.  

This appeal was previously before the Board on four prior 
occasions.  Decisions rendered in January 1994 and January 
1997 were both vacated upon appeal.  Further decisions 
issued in September 1995 and July 1998 ordered remands to 
accomplish further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's bilateral chondromalacia is currently 
productive of subjective complaints of pain in the anterior 
aspect of both knees; objective evidence reveals flexion 
from 0 to 140 degrees, with no warmth, tenderness or 
crepitus on range of motion, with normal stability and with 
negative McMurray and Lachman's tests; there is no X-ray 
evidence of arthritis of either knee and no subluxation or 
lateral instability of either knee; the subjective 
complaints of functional loss due to pain of the knees are 
not objectively supported.      

3.  From May 1, 1991 until December 16, 1998, the veteran's 
chronic lumbosacral strain with L5 disc disease was 
productive of complaints of intermittent low back pain, 
without numbness or muscle weakness; objectively, the 
lumbosacral spine had full flexion to 95 degrees, with 
extension to 30 degrees, lateral bending to 30 degrees 
bilaterally, rotation to 45 degrees bilaterally and with 
straight leg raise to 90 degrees, with findings of mild L5 
disc disease.   

4.  From December 16, 1998 until July 1, 2002, the veteran's 
chronic lumbosacral strain with L5 disc disease was 
productive of complaints of low back pain; objective 
evidence shows L5-S1 radiculopathy with right sciatica but 
with no muscle spasm or absent ankle jerk.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral chondromalacia have not been met; the 
schedular criteria for separate compensable ratings for each 
knee are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5010 (2002).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chronic lumbosacral strain with L5 disc disease 
from May 1, 1991 until December 16, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

3.  The schedular criteria for an evaluation in excess of 20 
percent for chronic lumbosacral strain with L5 disc disease 
from December 16, 1998, until July 1, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the present case, the RO included the VCAA provisions in 
a March 2001  statement of the case.  Thus, the veteran has 
been put on notice as to the new requirements regarding the 
duty to assist.  Additionally, a November 2001 supplemental 
statement of the case served to inform the veteran regarding 
the division of responsibilities between VA and the claimant 
in obtaining evidence.  Moreover, each of the aforementioned 
documents listed the evidence considered by the RO, thus 
alerting the veteran of any potentially outstanding records.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.


Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159.

In the present case, the Board further finds that RO made 
satisfactory efforts to ensure that all relevant evidence 
had been associated with the claims file.  For example, in 
December 1998 and July 1999 the RO sent letters to the 
veteran requesting that he submit further evidence.  
Moreover, the veteran was afforded VA examinations in April 
1996 and August 2001 in connection with his claims.  
Additionally, the file contains treatment reports dated 
December 1998 to January 1999 from Kaiser Permanente 
Hospital.  Finally, a transcript of the veteran's February 
1996 hearing before the RO is of record.

The Board further finds that RO made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  For example, in December 1998 and July 
1999 the RO sent letters to the veteran requesting that he 
submit further evidence.  Moreover, the veteran was afforded 
VA examinations in April 1996 and August 2001 in connection 
with his claims.  Additionally, the file contains treatment 
reports dated December 1998 to January 1999 from Kaiser 
Permanente Hospital.  Finally, a transcript of the veteran's 
February 1996 hearing before the RO is of record.  The Board 
has carefully reviewed the veteran's statements, and has 
perused the medical records for references to treatment not 
yet associated with the claims file.  Following such review, 
the Board finds no indication that any additional evidence 
remains outstanding.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  

Relevant law and regulations

Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of 
a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

I.  Entitlement to an increased rating for bilateral 
chondromalacia.

Procedural history

The veteran originally claimed a knee disability in May 
1991.  The RO granted service connection for bilateral 
chondromalacia in a November 1991 rating decision, assigning 
a noncompensable evaluation, effective May 1991.  The 
veteran disagreed with that determination and initiated an 
appeal.  That appeal culminated in a January 1994 Board 
decision, denying entitlement to a compensable rating.  
However, that decision was subsequently vacated by Court 
order in response to the parties May 1995 Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).  

In September 1995, the Board ordered a remand containing 
several instructions to the RO, including the scheduling of 
a VA examination.  The RO was also to contact the veteran to 
ascertain whether there was additional evidence in support 
of his claim and whether he wanted to testify at a hearing.  
Following development, the Board indicated that the 
veteran's knees should be separately rated.  Pursuant to the 
Board's September 1995 remand, the veteran was afforded a 
personal hearing in February 1996 and was afforded a VA 
examination in April 1996.  This examination, in pertinent 
part, resulted in a medical opinion that there was no 
functional loss due the knees.  On the basis of the evidence 
thus obtained, the hearing officer increased the veteran's 
disability evaluation for bilateral chondromalacia 10 
percent disabling under Code 5257 in a May 1996 rating 
action.  The hearing officer indicated that this rating was 
based upon resolution of reasonable doubt in favor of the 
claimant, but the hearing officer also expressly determined 
that separate compensable ratings for each knee were not 
warranted.

In correspondence dated July 1996, the veteran continued to 
express his dissatisfaction with his rating.  The matter 
came before the Board once again in January 1997.  At that 
time, the Board denied the veteran's claim of entitlement to 
a rating in excess of 10 percent for his for bilateral 
chondromalacia.  The Board analyzed the issue as follows: 

The Schedule for Rating Disabilities 
(Schedule) provides that under 
Diagnostic Code 5257, compensable 
ratings are warranted for recurrent 
subluxation or lateral instability.  A 
10 percent rating is warranted for 
slight subluxation or instability, while 
a 20 percent rating is warranted if the 
subluxation or instability is moderate, 
and 30 percent if the condition is 
severe.  In this case, crepitus with 
tenderness and clicking upon motion of 
the knee has been shown.  Laxity of 
either knee, however, has not been 
demonstrated.  With resolution of 
reasonable doubt in the veteran's favor, 
the RO granted a 10 percent rating under 
this code.  For a 20 percent rating, 
there must be moderate subluxation or 
instability.  As current bilateral knee 
manifestations are principally 
subjective complaints of pain not 
supported by clinical findings, a rating 
in excess of 10 percent is not warranted 
under this code.

Although the veteran has reported 
occasional giving away of the knees, 
constant pain, and occasional effusion, 
there is no medical evidence of 
dislocation or removal of the semilunar 
cartilage, or of locking or effusion 
into the knee as to warrant evaluation 
under Diagnostic Codes 5258 or 5259.  
The examiner found no gross 
abnormalities of the knees and thus, was 
unable to account for the veteran's 
complaints of pain.  He added that there 
was no functional loss due to any knee 
pathology.  As there is no showing of a 
limitation of flexion or extension of 
the knees, a rating in excess of 10 
percent is not warranted under 
Diagnostic Code 5260 or 5261.

The Schedule provides that 
musculoskeletal disability is primarily 
the inability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance, as portrayed 
by examination findings of anatomical 
damage and functional loss.  The 
functional loss may be due to absence of 
part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation 
of motion, and a part which becomes 
painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40.  
With respect to the joints, the factors 
of disability reside in reductions of 
their normal excursion of movements in 
different planes taking into 
consideration limited or excess 
movement, weakened movement, fatigue, 
incoordination, and pain on movement, 
swelling, deformity or atrophy of 
disuse. 38 C.F.R. § 4.45.

As reported at the most recent VA 
orthopedic examination, the examiner 
could not reconcile the veteran's 
complaints of pain to any gross 
abnormalities in the knees.  He found no 
functional loss in the knees which was 
supported by adequate pathology.  The 
Board finds the examiners opinion, well 
supported by extensive findings and a 
discussion, is entitled to far more 
probative weight that the lay 
assertions.  Thus, the probative and 
persuasive evidence does not support a 
finding of additional impairment in 
performing normal working movements of 
the knees or additional loss of motion 
or functional loss due to the veteran's 
pain or tenderness. 38 C.F.R. §§ 4.40, 
4.45.

Finally, the Board notes that the issue 
before the Board is entitlement to an 
increased rating, i. e. a rating in 
excess of that assigned by the RO.  The 
Board thankfully is not required to 
justify the propriety of the 10 percent 
award granted by the RO; it is only 
required to address whether a rating in 
excess of 10 percent is warranted on 
this record.  The Board finds the clear 
weight of the evidence is against the 
award of an increased rating, and thus 
the benefit of the doubt doctrine is not 
for application.

That January 1997 decision was subsequently vacated by Court 
order in response to the parties February 1998 Joint Motion.  
That Motion recounted the following factual background:

The veteran, [redacted], has qualifying 
service from November 1986 to April 
1991.  (R. 25).  A military medical 
board examined the veteran's knees in 
March 1989.  (R. 19).  The appellant 
complained of constant knee pain since 
November 1988.  (R. 19).  The Board 
stated a diagnosis of "chondromalacia, 
patella, bilateral, right greater than 
left" and recommended six months of 
light duty and physical therapy.  (R. 
21).  A second Board evaluation in April 
1990, concluded "resolved bilateral 
patella" and recommended that the 
veteran return to "full duty."  (R. 43-
44).  A final Board evaluation in 
November 1990 diagnosed (1) 
retropatellar pain syndrome bilaterally 
and (2) chondromalacia of the patella 
(secondary to diagnosis #1).  (R. 58).  
The veteran was discharged in April 
1991.  (R. 63).  The narrative reason 
for discharge reported on the veteran's 
discharge certificate was "disability."  
(R. 63).  

Following service, the veteran applied 
for VA compensation for 
"[c]hondromalacia, [p]atella 
[b]ilaterally" and a "[b]ack 
[c]ondition."  (R. 66).  In July 1991, 
the veteran underwent a VA medical 
examination.  (R. 74).  The veteran 
complained of continued knee pain, 
backaches and a limp.  (R. 74).  The 
examination stated the following 
radiological observations: "[t]he spine 
is within the limits of normal except 
for minimal disc space narrowing at L5-
S1 and minimal retrolisthesis at this 
level."  (R. 76).  Further, "[t]here is 
minimal narrowing of the lateral joint 
space on the right[,] and [t]he knees 
are otherwise unremarkable."  (R. 77).  
A physical examination of the veteran 
led to the following observations: 
"knees show[ed] bilateral flexion to 140 
degrees, extension to [zero] degrees, 
left more than right[,]...no pain in 
torsion of either knee[,]...no laxity 
noted in anterior, posterior or medial 
lateral[, and] [e]xam of lumbosacral 
spine show[ed] flexion to 95 degrees, 
[the veteran could] touch his toes, ... 
extend to 30 degrees, sidebend 30 
degrees bilaterally[,] rotat[e] 45 
degrees, [and] straight leg raise to 90 
degrees."  (R. 83).

The Joint Motion then discussed the rating principles at 
issue, described in pertinent part below.

The infirmity with the post-remand 
treatment regarding the issue of an 
appropriate rating for the veteran's 
knees when evaluated separately is as 
follows.  The RO was instructed by the 
BVA to rate the veteran's knees 
separately.  (R. 201).  However, the 
veteran's knees were not rated 
separately.  Instead, the RO increased 
the veteran's disability rating for his 
bilateral knee condition (R. 283), and 
subsequently, the BVA denied an increase 
for the new disability rating.  (R. 14).  
Accordingly, a remand is necessary to 
resolve the unanswered question of fact 
regarding an appropriate disability 
rating when the veteran's knees are 
rated separately.  

Implicit in an action regarding a 
disability rating for the veteran's 
knees is a determination as to whether a 
separate rating for each knee is 
appropriate.  It is significant that a 
hearing officer concluded "separate 
compensable ratings for each knee is not 
found to be warranted."  (R. 284).  
However, a rating decision containing 
such a conclusion was not prepared.  
Further, there is evidence of record 
that provides support for such a 
conclusion.  (R. 273-75).  If the BVA 
relied upon this conclusion by the RO 
and the evidence of record that would 
support this conclusion, it did not 
indicate such reliance in its decision.  
The Court requires that the BVA provide 
adequate reasons and bases for findings 
of fact and law: "[e]ach decision of the 
Board shall include . . . a written 
statement of the Board's findings and 
conclusions and the reasons or bases for 
those findings and conclusions, on all 
material issues of fact and law 
presented on the record[.]"  38 U.S.C.A. 
§ 7104(d)(1); see also Gilbert , 1 Vet. 
App. at 57, (requiring remand for 
failure to provide adequate reasons and 
bases).  Accordingly, on remand, if the 
BVA finds that separate ratings for each 
knee is unnecessary, it must identify 
evidence in the record that supports 
this conclusion.  	

The matter was returned to the Board and in July 1998 
another remand was ordered.  
The essence of those remand instructions was encapsulated in 
the fourth request, which was stated as follows:

4. After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
of entitlement to an increased 
evaluation for bilateral chondromalacia, 
to include consideration of whether a 
separate rating for each knee is 
appropriate. In this regard, the RO is 
to specifically address the following:

(a) If the RO finds that separate 
ratings for each knee is unnecessary, or 
if an increased evaluation for bilateral 
chondromalacia is denied, the RO must 
identify the evidence in the record that 
supports any such determination.

(b) Should the RO determine that 
separate ratings and/or further 
increased evaluations are warranted, the 
RO should similarly identify the 
evidence on which it bases any such 
decision.

(c) In order to assist the Board to 
correct the deficiencies identified in 
the Joint Motion, the RO should 
similarly identify the evidence on which 
it originally based its decision to 
increase the veteran's bilateral knee 
disability from noncompensable to 10 
percent disabling in its rating decision 
in May 1996.  If the RO was basing the 
compensable award on functional loss due 
to pain, the RO should identify how the 
regulatory requirements were satisfied 
as to objective findings to support the 
subjective complaints.   As noted above, 
if such objective findings can not be 
identified, the RO should determine 
whether the provisions of 38 C.F.R. § 
3.105 are for application.

In a November 2001 supplemental statement of the case, the 
RO stated the following:

The evaluation for the veteran's service 
connected bilateral, chondromalacia, 
knees is continued as 10% disabling.  
That is, [a] 10% evaluation was 
previously assigned because the evidence 
of record demonstrated pain of the knees 
without x-ray evidence of arthritis.  A 
higher evaluation would require x-ray 
evidence of arthritis with painful or 
limited motion or slight recurrent 
subluxation or lateral instability of 
each knee[,] which is not demonstrated 
by the evidence of record.  That is, 
separate 10% evaluations for each knee 
would require x-ray evidence of 
arthritis with painful or limited motion 
or slight recurrent subluxation or 
lateral instability.  

On the DVA orthopedic examination by Dr. 
[G], M.D., dated 8/4/01, the diagnosis 
was history compatible with the 
retropatellar pain syndrome, both knees.  
Further, Dr. [G] stated that the veteran 
had a long history of pain in the 
anterior aspect of the knees, which was 
consistent with retropatellar pain 
syndrome.  In this regard, Dr. [G] 
stated that the veteran would have 
difficulty frequently squatting or 
kneeling but that he should be able to 
walk without difficulty although 
frequently going up or down stairs most 
likely would also [bother] him.  On an 
objective examination of the knees, Dr. 
[G] reported that the veteran had full 
range of motion of both knees from 0 
[degrees] to 140 [degrees] of flexion.  
Further, there was no warmth, tenderness 
or crepitus on range of motion.  
Additionally, there was no ligament 
laxity or instability of the knees, as 
both knees were stable in all planes and 
McMurray pivot/shift and Lachman tests 
were all negative along with an 
apprehension test.  Further, Dr. [G] 
reported that the veteran's X-rays of 
the knees were normal with no evidence 
of degenerative osteoarthritic changes, 
subluxation or displacement.  
Measurement of the thighs at six inches 
above the superior pole of the patella 
measured 18 1/4 inches, bilaterally.  
Measurement of the calves at the maximum 
circumference measured 14 inches on the 
right and 14 1/4 inches on the left.  The 
veteran was able to stand and walk on 
his toes and on his heels without 
difficulty.  He had 5/5 strength in 
dorsiflexion of his toes and ankles.  
Subjective complaints reported by the 
veteran included recurrent pain of the 
anterior aspect of both knees which was 
exacerbated by activity including 
climbing, squatting and kneeling[,] 
which was frequently required in the 
veteran's employment aboard sailboats.  
In regard to recent treatment, the 
veteran reported that although he went 
to Kaiser that he had not had any 
treatment for his knees.  Further, the 
veteran reported taking 6 to 8 tablets 
of aspirin a day, along with an 
occasional Motrin for pain.  
Additionally, the veteran reported 
having a Neoprene sleeve brace[,] which 
he occasionally used if a knee was 
particularly bothering him.  

Hence, the previously assigned 10% 
evaluation is affirmed for the veteran's 
service connected bilateral, 
chondromalacia, knees or retropatellar 
pain syndrome, knees[,] because the 
symptomatology produced by this service 
connected disability most nearly depicts 
the symptomatology associated with a 10% 
evaluation by analogy to diagnostic code 
5010 for pain of the knees without x-ray 
evidence of arthritis, as contemplated 
in 38 C.F.R. 4.3 & 4.7 & 4.10 & 4.14 & 
4.20 & 4.40 & 4.45 & 4.59 (DeLuca v. 
Brown 8 Vet. App. 202 (1995)).  In this 
regard, General Counsel Precedent 
Opinions 23-97 & 9-98, dated 7-1-97 & 8-
14-98, respectively, allow for separate 
compensable evaluations for instability 
and arthritis of a service connected 
knee, under diagnostic codes 5010 and 
5257, however[,] the recent DVA 
objective examination by Dr. [G], cited 
herein, creates a preponderance of 
evidence against a finding of x-ray 
evidence of arthritis or slight 
recurrent subluxation or lateral 
instability of either knee.  Thus, in 
regard to an evaluation in excess of 
10%, the rule regarding resolution of 
the benefit of a reasonable doubt in a 
veteran's favor does not apply because a 
fair preponderance of the evidence is 
unfavorable.  Additionally, the 
veteran's claim does not warrant 
submission to VACO for consideration of 
an extra-schedular rating because there 
is no evidence of an unusual disability 
picture which precludes the application 
of regular schedular standards.  

Most recently, the claim for an increased rating for 
bilateral chondromalacia was considered and denied in an 
April 2002 Decision Review Officer's Decision.  That 
decision noted that, since the previous rating action, 
treatment reports from Kaiser Permanente Medical Center, San 
Rafael were added to the record.  A handwritten orthopedic 
consultation dated May 3, 2001 was specifically noted, as it 
contained an assessment of patellofemoral syndrome.  That 
report also revealed mild infrapatellar swelling of the 
right knee with tenderness of the anterior medial joint 
line.  After describing the new evidence of record, the 
Decision Review Officer provided the following analysis:

The additional evidence received since 
the Supplemental Statement of the Case, 
dated 11/06/01, does not alter the 
REASONS AND BASES, delineated therein.  
That is, the evaluation for the 
veteran's service connected bilateral, 
chondromalacia, knees is continued as 
10% disabling because the symptomatology 
produced by this service connected 
disability most nearly depicts the 
symptomatology associated with a 10% 
evaluation by analogy to diagnostic code 
5010 for pain of the knees without x-ray 
evidence of arthritis, as contemplated 
in 38 C.F.R. § 4.3 & 4.7 & 4.10 & 4.14 & 
4.20 & 4.40 & 4.45 & 4.59 (DeLuca v. 
Brown, 8 Vet. App. 202 (1995)).  In this 
regard, a higher evaluation would 
require x-ray evidence of arthritis with 
painful or limited motion or slight 
recurrent subluxation or lateral 
instability of each knee which is not 
demonstrated by the evidence of record.  
That is, General Counsel Precedent 
Opinions 23-97 & 9-98, dated 7/1/97 & 
8/14/98, respectively, allow for 
separate compensable evaluations for 
instability and arthritis of a service 
connected knee, under diagnostic codes 
5010 and 5257, however the recent DVA 
objective examination by Dr. [G], dated 
8/4/01, creates a preponderance of 
evidence against a finding of x-ray 
evidence of arthritis or slight 
recurrent subluxation or lateral 
instability of either knee.  Thus, in 
regard to an evaluation in excess of 
10%, the rule regarding resolution of 
the benefit of a reasonable doubt in a 
veteran's favor does not apply because a 
fair preponderance of the evidence is 
unfavorable (Gilbert v. Derwinski, 1 
Vet. App. 40 (1991))....  

Factual background

Upon examination in July 1991, the veteran had bilateral 
knee flexion to 140 degrees.  He had extension to 0, though 
there was a clicking in the last 10 degrees, especially in 
the left knee.  There was no laxity and no pain on torsion 
of either knee.  He was diagnosed with degenerative joint 
disease of both knees.  

The veteran testified before the RO in February 1996.  The 
veteran stated that, due to his knee problems, he was no 
longer able to perform the vocational work activities, which 
he had previously done.  The veteran was also limited in his 
participation of athletic activities.  It was noted that the 
veteran was involved in an adaptive sailing program for 
people with disabilities.  

The veteran testified that his knee pain would keep him 
awake unless he took "a bunch of aspirin."  The veteran 
stated that he participated in knesiotherapy and physical 
therapy at the VA hospital in Long Beach.  He stated that 
those programs were helpful.  He also attended a pain 
management seminar series, which he stated was not useful.  

At his hearing the veteran described his occupation.  He 
stated that he was self-employed in commercial/industrial 
art design.  He stated that he was engaged in shopwork, 
producing furniture.  He hired help to accomplish the 
physical labor that he was no longer able to do himself.  He 
stated that he could not crawl on his hands and knees, as is 
required in the production of furniture.  The veteran 
further stated that he could not run or ride a bicycle.  He 
indicated that he was unable to engage in any activity 
involving squatting or raising his foot higher than floor 
level, such as climbing stairs.  The veteran reported that 
he took 6 to 10 aspirin daily.  The veteran stated that both 
knees were equally painful and that the pain was constant, 
although variable in extent.  He stated that he could walk a 
couple of blocks on level terrain.  He stated that cold and 
rainy weather exacerbated his symptomatology.  The veteran 
reported that he wore a supportive device, described as a 
"doughnut."  

The veteran was examined by VA in April 1996.  He presented 
with complaints of painful knees.  The veteran stated that 
he took about 6 aspirin daily in response to his knee pain.  
He also reported that his knees would sometimes swell and 
that they also popped and creaked.  He denied any locking or 
giving away.  The veteran had previously attended various 
pain clinics but he had stopped doing so.  Upon objective 
examination, the veteran had full active and passive flexion 
as well as full extension of both knees.  There was no 
wasting of the quadriceps or calve muscles upon measurement.  
The examiner stated that such wasting would be expected if 
there was any gross abnormality of the knees.  There was no 
effusion.  Muscle strength was normal.  There was no 
evidence of any ligamentous laxity or any internal 
derangement.  There was mild grating of the patellofemoral 
region in both knees but this is not painful.  There were no 
obvious deformities of the bones of the knees when the 
veteran was standing.  The examiner noted that an MRI 
conducted in March 1994 showed no bony trabecular injury or 
fracture.  The MRI further revealed that the ligaments and 
tendons were within normal limits.  The left knee showed an 
abnormal linear signal in the posterior horn of the medial 
meniscus, extending to the inferior articular surface.  X-
rays taken in April 1996 revealed no abnormalities.  

Following the physical evaluation, the examiner stated that 
he could not determine any evidence of severe chondromalacia 
in the veteran's knees.  He noted slight mild grating on 
movement of the patella of both knees on the condyle of the 
femurs, but stated that there was no evidence of meniscal 
damage.  He acknowledged that the MRI in 1994 showed a small 
lateral crack in the left knee meniscus, but stated that 
such a finding did not necessarily mean that there was any 
internal derangement of any great consequence in the knee.  
The examiner concluded that he could not reconcile the 
veteran's pain to any gross abnormalities in the knees.  
There was no functional loss in the knee and the veteran's 
pain was subjective, for which the examiner could not 
account.   

The RO obtained treatment records from Kaiser pertaining to 
the knees for the period from 1999 to the "present" in March 
2002.  These contain a handwritten orthopedic consultation 
dated May 3, 2001, indicating in pertinent part that the 
veteran reported knee pain related to activity.  He stated 
he had occasional infrapatellar swelling without locking or 
instability.  He did "Takendo" and yoga stretches regularly.  
On examination he was described as in no acute distress.  
There was positive crepitus and grinding.  Lachman's, Drawer 
sign, and McMurray's were all negative; there was no laxity.  
The provider noted mild infrapatellar swelling of the right 
knee with minimal tenderness of the anterior medial joint 
line.  The report, however, contained no finding of 
limitation of motion.  The assessment included 
patellofemoral syndrome.  None of the other records 
contained findings relating to the knees.

VA again examined the veteran in August 2001.  He complained 
of knee pain in the anterior aspect of both knees.  He 
described his pain as being under the patella.  The veteran 
reported difficulty climbing stairs.  He added that he 
continued to sail and that he had difficulty climbing around 
the boat, particularly up front where he had to frequently 
squat.  He also had difficulty with ladders.  The veteran 
stated that he took 6 to 8 aspirin daily, with an occasional 
Motrin.  Sitting in a hot tub relieves his symptoms, and he 
noted that swimming helped as well.  

Upon objective examination, the knees showed no warmth, 
tenderness or crepitus on range of motion.  The apprehension 
test was negative.  Both knees had from 0 to 140 degrees of 
flexion.  Both knees were stable in all planes.  The 
McMurray, pivot/shift and the Lachman tests were all 
negative.  X-rays of both knees were essentially within 
normal limits.  There was no evidence of osteoarthritic 
changes, and no showing of subluxation or displacement.  The 
veteran was diagnosed with a history compatible with 
retropatellar pain syndrome, both knees.  The examiner 
stated that the veteran's long history of pain was 
consistent with retropatellar pain syndrome.  That condition 
would cause difficulty with squatting and kneeling but 
should not interfere with walking.  The examiner further 
commented that stairs might pose a problem for the veteran 
as well.  

Analysis

The veteran is currently assigned a 10 percent rating for 
bilateral chondromalacia by analogy under Diagnostic Code 
5299-5010.  Under 38 C.F.R. § 4.20 (2002), when an unlisted 
condition is encountered it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

     With X-ray evidence of involvement of 2 or more major 
joints      20
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints      10
     or 2 or more minor joint 
groups............................
  Note (1): The 20 percent and 10 percent ratings based on 
X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.
  Note (2): The 20 percent and 10 percent ratings based on 
X-ray
   findings, above, will not be utilized in rating 
conditions
   listed under diagnostic codes 5013 to 5024, inclusive.

5013  Osteoporosis, with joint manifestations.
5014  Osteomalacia.
5015  Bones, new growths of, benign.
5016  Osteitis deformans.
5017  Gout.
5018  Hydrarthrosis, intermittent.
5019  Bursitis.
5020  Synovitis.
5021  Myositis.
5022  Periostitis.
5023  Myositis ossificans.
5024  Tenosynovitis.

The diseases under diagnostic codes 5013 through 5024 will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.

Diagnostic Codes 5260 and 5261 concern limitation of flexion 
and extension of the knee respectively.  A 10 percent rating 
is provided for limitation of flexion to 60 degrees.  In 
order to receive the next-higher rating of 20 percent under 
Diagnostic Code 5260, the evidence must show flexion limited 
to 30 degrees.  A 10 percent rating is provided for 
limitation of extension to 10 degrees. In order to receive 
the next-higher rating of 20 percent under Diagnostic Code 
5261, the evidence must show extension limited to 15 
degrees.  As the medical evidence does not reveal limitation 
of motion at least to 60 degrees of flexion or 10 degrees of 
extension in either knee, a 10 percent rating or higher is 
not warranted under Diagnostic Codes 5260 or 5261.  

The Board has also considered whether any alternate 
Diagnostic Codes might provide a basis for a higher rating.  
Under Diagnostic Code 5257, a 10 percent evaluation is 
provided for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation applies where the 
evidence demonstrates moderate impairment due to recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted where such impairment is severe.  Here, however, 
the veteran's August 2001 examination revealed that both 
knees were stable in all planes and that the McMurray, 
pivot/shift and the Lachman tests were all negative.  X-rays 
of both knees were essentially within normal limits, showing 
no sign of subluxation or displacement.  This finding match 
those noted in May 2001 by Kaiser.  Moreover, earlier 
examination in April 1996 also failed to show any gross 
abnormality of the knees.  Thus, a compensable evaluation 
for either knee on the basis of Diagnostic Code 5257 is not 
warranted for any period during the course of the veteran's 
claim.  

The Board determines that no other Diagnostic Codes allow 
for an increased rating here for either knee.  As the 
medical evidence fails to show ankylosis of either knee, 
Diagnostic Code 5256 is not for application.  As there are 
no findings for either knee of a dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint, Diagnostic code 5258 does not 
apply.  There is no nonunion or malunion of the tibia or 
fibula of either lower extremity, Diagnostic Code 5262 does 
not apply.  There is no finding of genu recurvatum of either 
knee; hence Diagnostic Code 5262 does not apply.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board finds that the medical evidence simply does not 
support an increase in rating based on DeLuca principles.  
While the medical provider who saw the veteran in May 2001 
noted mild infrapatellar swelling of the right knee with 
minimal tenderness of the anterior medial joint line, there 
was no finding of any limitation of motion, nor of any 
recurrent subluxation or lateral instability.  In contrast 
to this entry, the Board notes the July 1991 findings of 
motion from 0 to 140 degrees with no laxity.  The Board also 
notes the findings made in April 1996, showing full active 
and passive flexion and extension, no wasting of the 
quadriceps or calve muscles upon measurement, no effusion, 
no evidence of any ligamentous laxity or any internal 
derangement and no obvious deformities of the bones of the 
knees.  Moreover, a March 1994 MRI showed that the ligaments 
and tendons of both knees were within normal limits, and X-
rays taken in April 1996 revealed no abnormalities.  
Additionally, upon examination in August 2001, the knees 
showed no warmth, tenderness or crepitus on range of motion 
and the apprehension test was negative.  Both knees had from 
0 to 140 degrees of flexion and were stable in all planes.  
The McMurray, pivot/shift and the Lachman tests were all 
negative and X-rays of both knees were essentially within 
normal limits.  There was no evidence of osteoarthritic 
changes, and no showing of subluxation or displacement.  

In determining that an increase in disability evaluation is 
not warranted based on DeLuca considerations, the Board 
acknowledges the veteran's statements, made at his February 
1996 personal hearing, that his knee problems precluded him 
from performing vocational work activities and athletics.  
The Board further acknowledges the veteran's report that 
pain necessitated the use of 6 to 10 aspirin daily.  The 
Board also recognizes the veteran's stated inability to 
engage in any activity involving squatting or raising his 
foot higher than floor level, such as climbing stairs.  
Furthermore, the Board acknowledges his reported use of a 
supportive device.  However, such subjective complaints of 
pain causing functional limitation are simply not confirmed 
by objective evidence.  The minimal objective findings in 
May 2001 were not tied clinically to functional loss with 
regard to motion or stability.  Further, even assuming by 
way of argument that they did suggest the presence of 
functional loss, the Board finds that they are of much less 
probative value than the negative findings on the more 
comprehensive evaluations both before and after that date.  
Indeed, the examiner in April 1996 concluded that he could 
not reconcile the veteran's pain to any gross abnormalities 
in the knees.  He stated that there was no functional loss 
in the knee and the veteran's pain was subjective, for which 
the examiner could not account.  Moreover, while the veteran 
was diagnosed with retropatellar pain syndrome in August 
2001, such diagnosis was by history, rather than by 
objective observation.  In sum, a separate compensable 
evaluation is not warranted for either knee under the 
diagnostic codes that provide ratings for knee disabilities.  
Further, a separate compensable rating is not warranted for 
either knee under DeLuca principles because of the absence 
of objective findings to support the subjective complaints.   

The RO currently provides the veteran with a single 10 
percent evaluation for the bilateral condition by analogy 
under Diagnostic Code 5299-5010.  As the diagnostic criteria 
noted above indicate, Code 5010 directs that the rating will 
be assigned as provided under Code 5003.  The provisions of 
Code 5003, however, require that arthritis be confirmed by 
X-rays.  Code 5003 further provides that where (as here) 
there is no limitation of motion, a 10 percent evaluation 
may be awarded for "X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups."  This 
code also provides that a 20 percent evaluation may be 
awarded where there is "X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joints groups with 
occasional incapacitating exacerbations."  In this matter, 
it is clear that there are no X-ray findings demonstrating 
arthritis.  There also are no objective findings confirming 
that there are incapacitating exacerbations.  As the 
examiner in 1996 noted, there was no wasting of the 
quadriceps or calve muscles, and that such wasting would be 
expected if there was any gross abnormality of the knees.  
The record still fails to demonstrate such wasting.  
Accordingly, a 20 percent rating by analogy is not 
warranted.  The Board notes that since the issue posed on 
appeal is entitlement to an increased rating, i.e. one above 
the ten percent rating now assigned for the bilateral 
disability by analogy by the RO, the Board is not required 
to justify the current evaluation.

The July 1998 remand requested:

(c) In order to assist the Board to correct 
the deficiencies identified in the Joint 
Motion, the RO should similarly identify the 
evidence on which it originally based its 
decision to increase the veteran's bilateral 
knee disability from noncompensable to 10 
percent disabling in its rating decision in 
May 1996.  If the RO was basing the 
compensable award on functional loss due to 
pain, the RO should identify how the 
regulatory requirements were satisfied as to 
objective findings to support the subjective 
complaints.   As noted above, if such 
objective findings can not be identified, 
the RO should determine whether the 
provisions of 38 C.F.R. § 3.105 are for 
application.

Upon review of the record, the Board concludes that the RO 
substantially complied with this directive, or in any event, 
any noncompliance was not prejudicial to the claimant.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, 
the RO did not identify how the regulatory requirements were 
satisfied as to objective findings to support the subjective 
complaints at the time of the award of the 10 percent 
evaluation assigned in the 1996 rating determination.  The 
RO has, however, altered the basis of the award to an 
analogous rating under Code 5299-5010.  Although this award 
also appears to raise questions as to how the regulatory 
requirements were met as to objective findings to support 
the subjective complaints, particularly in the absence of X-
ray findings of arthritis, for the reasons noted above the 
Board concludes that neither a higher evaluation for a 
bilateral condition, nor a separate compensable evaluation 
for either knee is warranted on this record.  That being the 
case, further pursuit of the inquiry posed by the remand can 
not conceivable result in a higher compensation award for 
the claimant.  Since no higher evaluation can be obtained, 
while it is possible that a lower evaluation might result 
from a further remand, it follows that it is not prejudicial 
to the claimant to resolve the matter on appeal now. 

Likewise, with regard to the September 1995 remand 
requesting the RO to separately rate each knee, the Board 
finds that the RO has complied with that request.  The 
remand referred to a separate rating for each knee, not a 
separate compensable rating for each knee.  Thus, the 
Board's mandate did not require that the RO assign 
compensable ratings for each knee unless a compensable 
rating was warranted.  The RO has effectively determined, 
and the Board concurs for the reasons noted above, that 
separate compensable evaluations for either knee are not 
warranted.  The RO determined, however, that a compensable 
evaluation was warranted for a bilateral condition.  
Obviously, it is to the veteran's advantage to receive a 
compensable evaluation for a bilateral condition rather than 
two separate noncompensable evaluations.  Therefore, the 
actions of the RO complied with the Board's request and are 
not prejudicial to the claimant. 

In summation, a rating in excess of the currently assigned 
10 percent rating for bilateral chondromalacia is not 
warranted for any period of the claim, either by way of a 
separate rating for either knee or on the basis of a 
bilateral disability.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain with L5 disc disease from May 1, 
1991 until December 16, 1998.

Procedural history

The veteran was first granted service connection for 
lumbosacral strain with mild L5 disc disease in a September 
1999 rating decision.  He was assigned a 10 percent 
evaluation pursuant to Diagnostic Code 5293, effective May 
1, 1991.  The veteran disagreed with that determination and 
initiated an appeal.  In a March 2001 statement of the case, 
the veteran's rating was increased to 20 percent disabling, 
effective December 16, 1998.  In November 2001, the RO 
proposed to reduce the veteran's rating down to 10 percent 
disabling, based on the results of an August 2001 VA 
examination.  An April 2002 supplemental statement of the 
case effectuated that reduction, beginning July 1, 2002.  
This decision will address the veteran's increased rating 
claim but will not consider the propriety of the April 2002 
reduction.  The reduction is a separate issue requiring its 
own notice of disagreement, which the veteran is free to 
submit.  

Factual background

In July 1991 the veteran was examined by VA.  He reported 
intermittent low back pain.  He stated that when his knees 
hurt he would limp, and that his limp caused his back pain.  
He experienced episodes of pain 2 to 3 times monthly.  Each 
episode lasted 2 to 3 days during which time he would become 
inactive and take 12-14 aspirin daily.  Examination of the 
lumbosacral spine showed full flexion to 95 degrees.  The 
veteran was able to reach his toes.  He was able to extend 
to 30 degrees and side bend to 30 degrees bilaterally.  He 
was also able to rotate to 45 degrees and perform straight 
leg raising to 90 degrees.  Lumbosacral spine films showed 
minimal disc narrowing and retrolithesis.  He was diagnosed 
with postural lumbosacral strain related to limping from 
knee disease.  He was also diagnosed with mild L5 disc 
disease and retrolithesis.  

The veteran was examined by VA in April 1996.  The veteran 
did not make any complaints of back pain until questioned by 
the examiner.  Upon examination, there was no abnormality of 
the lower back.  The veteran could flex and touch his toes, 
he could extend fully to 20 degrees, he could rotate his 
spine 35 degrees bilaterally and he could laterally flex his 
spine to the right and left to 30 degrees.  Straight leg 
raising was normal, as were his lower extremity reflexes.  
The examined opined that the veteran had no abnormality of 
the spine as a result of knee pain.  

Analysis 

For the period from May 1, 1991 to December 16, 1998, the 
veteran is assigned a 10 percent rating for "chronic 
lumbosacral strain" pursuant to Diagnostic Code 5293.  While 
that Code section has undergone a recent revision, effective 
September 23, 2002, the instant analysis involves only the 
time period prior to the change in regulation.  Therefore, a 
discussion of the old and new law is not necessary here, and 
the veteran has not been prejudiced by the absence of notice 
regarding the new rating criteria.

Under Diagnostic Code 5293 as it existed between May 1, 1991 
and December 16, 1998, a 10 percent evaluation is assigned 
for mild intervertebral disc disease, a 20 percent rating is 
assigned for intervertebral disc syndrome which is moderate 
with recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief. 

The Board has reviewed the evidence of record and finds that 
there is no basis for a rating in excess of 10 percent for 
the period between May 1, 1991 and December 16, 1998.  VA 
examinations conducted in July 1991 and April 1996 failed to 
reveal any radiculopathy.  Indeed, the examiner in April 
1996 explicitly noted that the veteran's straight leg 
raising was normal, as were his lower extremity reflexes.  

The Board has considered whether any alternative Code 
sections could provide for an increased rating.  While the 
veteran has been diagnosed with lumbosacral strain, there is 
no evidence of muscle spasms as required for a 20 percent 
rating under Diagnostic Code 5295.  The evidence similarly 
fails to show severe strain with listing of the whole spine 
to the opposite side, marked limitation of forward bending 
in standing position, or any other criteria as would justify 
a 40 percent rating under that Code section.  As an aside, 
the Board notes that it may well have been a better choice 
to rate the claimant under Code 5295 rather than Code 5293 
given the symptom picture, it is clear that this would not 
result in a higher rating.  A ten percent rating is provided 
under Code 5295 for characteristic pain on motion, however, 
that is presumably the same manifestation essentially that 
the RO employed to support the 10 percent evaluation under 
Code 5293 in the absence of any radicular symptoms.  The 
claimant can not be rated twice for the same manifestation 
under two different codes.  38 C.F.R. § 4.14 (2002).  
Moreover, the Board finds no other alternative codes that 
could serve as a basis for a grant of an increased rating 
for the time period at issue.  First, VA examinations in 
July 1991 and April 1996 did not reveal limitation of motion 
such as to warrant a rating of 20 percent under Diagnostic 
Code 5292.  Furthermore, the evidence does not indicate a 
fractured vertebra, so Diagnostic Code 5285 is not for 
application.  Finally, as there is no evidence of ankylosis, 
Diagnostic Codes 5286-89 are not applicable.  

The Board observes that a precedent opinion of the General 
Counsel of VA, VAOPGCPREC 36-97 (1997), held that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  Therefore, the 
possibility of a rating increase based on functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements, must be considered.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In considering the DeLuca factors described above, the Board 
acknowledges the veteran's complaints of pain.  However, 
when examined in July 1991, the lumbosacral spine showed 
full flexion to 95 degrees and the veteran was able to reach 
his toes.  He was also able to extend to 30 degrees, side 
bend to 30 degrees bilaterally, and rotate to 45 degrees.  
He could perform straight leg raising to 90 degrees.  
Moreover, upon examination in April 1996, the examiner 
detected no abnormality of the lower back.  The veteran 
could flex and touch his toes, extend fully to 20 degrees, 
rotate his spine 35 degrees bilaterally and laterally flex 
his spine to the right and left to 30 degrees.  Straight leg 
raising was normal, as were his lower extremity reflexes.  

Based on the foregoing, the objective medical evidence fails 
to show any additional functional loss due to pain or 
weakness considerations.  To whatever extent the veteran is 
limited due to pain and weakness, such has already been 
contemplated in the 10 percent rating assignment and a 
higher rating is not justified on the basis of DeLuca.  

In summation, an evaluation in excess of the 10 percent 
rating for chronic lumbosacral strain from May 1, 1991 to 
December 16, 1998, is not warranted.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

III.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain with L5 disc disease from 
December 16, 1998 until July 1, 2002.

Factual background

A treatment report dated December 16, 1998 from Kaiser 
Permanente Hospital showed complaints of low back pain.  The 
veteran had experienced pain for 2 to 3 days after lifting a 
heavy detergent box.  He reported a radiation of pain down 
to his right buttock and thigh.  Objectively, the veteran 
had a positive straight leg raising and a decrease in lumbar 
range of motion with pain.  The examiner also noted a tender 
right buttock over the sciatic nerve.  The diagnoses were 
low back pain and sciatica.  Further treatment reports dated 
December 1998 showed continued complaints of low back pain.

A January 1999 report contained further complaints of low 
back pain.  The report indicated resolving right sciatica.  
There was numbness in the lateral foot, heel and Achilles 
tendon, with mild posterior pain in the thigh, without 
sensation.  The assessment was L5-S1 radiculopathy.  

The veteran was examined by VA in August 2001.  The veteran 
complained of pain in the lumbosacral area.  The veteran 
stated that he had been treated conservatively for that 
condition at Kaiser Permanente and that he has had physical 
therapy in the past.  He reported that his last significant 
incident of back pain was approximately one year earlier, at 
which time he had difficulty getting out of bed.  The 
veteran denied numbness or paresthesias.  The veteran stated 
that he had recently undergone a lower back x-ray and that 
the results were within normal limits.  

Objectively, the veteran stood straight without scoliosis, 
tilt or list observable.  He had a normal thoracic kyphosis 
and normal lumbar lordosis.  He was able to reverse his 
lordotic curve with forward flexion and recover from forward 
flexion without difficulty.  There was no pain or tenderness 
to palpation over the spinous processes, or the paraspinous 
musculature and there was no paraspinous muscle spasm 
present throughout the back.  Down bearing test was 
negative.  His pelvis was level.  The veteran was able to 
forward flex and bring his fingertips almost to the level of 
his toes.  He could side bend to the right or to the left to 
40 degrees.  Sensation was intact throughout both lower 
extremities.  Deep tendon reflexes were 2+ and were equal 
bilaterally for both the patellar and Achilles tendon 
reflexes.  Straight leg raising was negative in a seated 
position at 90 degrees and in an aligned position at 80 
degrees.  The veteran was able to stand and walk on his toes 
and heels without difficulty.  He had 5/5 strength in 
dorsiflexion of his toes and ankles.  Examination of both 
hips were within normal limits.  He was diagnosed with early 
degenerative osteoarthritic changes of the back.  

The examiner stated that the veteran had mechanical low back 
pain and early mild to moderate degenerative changes in the 
low back.  He advised that the veteran avoid frequent 
bending, twisting or heavy lifting, defined as anything over 
30 pounds.    

Analysis

For the period from December 16, 1998 to July 1, 2002, the 
veteran is assigned a 20 percent rating for "chronic 
lumbosacral strain" pursuant to Diagnostic Code 5293.
While that Code section has undergone a recent revision, 
effective September 23, 2002, the instant analysis involves 
only the time period prior to the change in regulation.  
Therefore, a discussion of the old and new law is not 
necessary here, and the veteran has not been prejudiced by 
the absence of notice regarding the new rating criteria.

Under Diagnostic Code 5293 as it existed between December 
16, 1998, and July 1, 2002, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief. 

The Board has reviewed the evidence of record and finds a 
rating in excess of the 20 percent evaluation assigned for 
the period between December 16, 1998, and July 1, 2002, is 
not warranted.  Treatment reports dated December 1998 from 
Kaiser Permanente Hospital do confirm the presence of 
radiculopathy, however, the demonstrated symptomatology is 
not shown to be severe so as to warrant the next-higher 
evaluation of 40 percent or pronounced such as to warrant a 
60 percent rating under Diagnostic Code 5293.  For example, 
the evidence did not indicate muscle spasm or absent ankle 
jerk.  While there was a subjective report of radiation of 
pain down the right buttock, objective findings reflected 
only positive straight leg raising, a decreased lumbar spine 
range of motion with pain and a tender right buttock over 
the sciatic nerve.  By January 1999, the episode was 
characterized as resolving.  Objective findings noted only 
sensory involvement.  Thus, these records only confirm one 
episode of radiculopathy.   

At the VA examination in August 2001, the veteran had no 
paraspinous muscle spasm.  Sensation was intact throughout 
both lower extremities and deep tendon reflexes were 2+ and 
were equal bilaterally for both the patellar and Achilles 
tendon reflexes.  Additionally, straight leg raising was 
negative in a seated position at 90 degrees and in an 
aligned position at 80 degrees.

The criteria for the 40 percent requires recurring attacks 
of radiculopathy.  The objective evidence does not 
demonstrate such recurring attacks of radiculopathy have 
been clinically confirmed.  The August 2001 evaluation does 
not reflect neurological pathology.  Clearly, the record 
also does not reflect persistent symptoms of radiculopathy 
required for a 60 percent rating.   

Based on all of the above, the next-higher evaluation of 40 
percent under Diagnostic Code 5293 is not warranted at any 
time between December 16, 1998 and July 1, 2002.  

The Board has considered whether any alternative Code 
sections could provide for an increased rating.  Diagnostic 
Code 5295, for lumbosacral strain, does not justify an 
increased rating here because the evidence fails to 
demonstrate severe strain with listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space.  Without at least some of these symptoms, the next-
higher rating of 40 percent rating under Diagnostic Code 
5295 is not justified.  Moreover, the Board finds no other 
alternative codes that could serve as a basis for a grant of 
an increased rating for the time period at issue.  First, VA 
examination in August 2001 did not reveal severe limitation 
of motion such as to warrant the next-higher rating of 40 
percent under Diagnostic Code 5292.  Furthermore, the 
evidence does not indicate a fractured vertebra, so 
Diagnostic Code 5285 is not for application.  Finally, as 
there is no evidence of ankylosis, Diagnostic Codes 5286-89 
are not applicable.  

An increased rating for the period between December 16, 1998 
and July 1, 2002, is similarly not warranted under DeLuca 
principals.  While the Board acknowledges the veteran's 
complaints of pain, the evidence does not additional 
limitation of function due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and 
weakness.  Indeed, when examined in August 2001, the veteran 
was able to reverse his lordotic curve with forward flexion 
and recover from forward flexion without difficulty.  That 
examination further indicated that there was no pain or 
tenderness to palpation over the spinous processes, or the 
paraspinous musculature and that there was no paraspinous 
muscle spasm present throughout the back.  The veteran was 
able to forward flex and bring his fingertips almost to the 
level of his toes.  He could side bend to the right or to 
the left to 40 degrees.  Additionally, straight leg raising 
was negative in a seated position at 90 degrees and in an 
aligned position at 80 degrees.  Moreover, the veteran was 
able to stand and walk on his toes and heels without 
difficulty.  Finally, he had 5/5 strength in dorsiflexion of 
his toes and ankles.  The Board notes that no other evidence 
of record contradicts these findings.  

Based on the foregoing, the objective medical evidence fails 
to show any additional functional loss due to pain or 
weakness considerations.  To whatever extent the veteran is 
limited due to pain and weakness, such has already been 
contemplated in the 20 percent rating assignment and a 
higher rating is not justified on the basis of DeLuca.  

In summation, there is no basis for an evaluation in excess 
of 20 percent rating for chronic lumbosacral strain from 
December 16, 1998, to July 1, 2002.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


IV.  Final considerations

Finally, although the veteran's abilities to perform his 
vocation as a furniture maker have been shown to be more 
limited, overall the evidence does not reflect that the 
veteran's bilateral chondromalacia or chronic lumbosacral 
strain with L5 disc disease has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).	



ORDER

The schedular criteria having not been met, an increased 
rating for bilateral chondromalacia is denied.

The schedular criteria having not been met, an increased 
rating for chronic lumbosacral strain with L5 disc disease 
from May 1, 1991 until December 16, 1998, is denied.  

The schedular criteria having not been met, an increased 
rating for chronic lumbosacral strain with L5 disc disease 
from December 16, 1998, until July 1, 2002, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

